Citation Nr: 1601454	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability. 

2.  Entitlement to service connection for a heart disability. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety, and an adjustment disorder. 

4.  Entitlement to service connection for a prostate/scrotal disability. 

5.  Entitlement to a total disability rating for compensation due to individual unemployability based on service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) with the North Carolina Army National Guard (NCANG) from October 24, 1989 to March 20, 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO, in part, denied service connection for the issues on appeal.  The Appellant appealed this rating action to the Board.

In March 2013, the Appellant testified at a hearing at the above RO before a Veterans Law Judge (VLJ).  A copy of the hearing transcript has been uploaded to the Appellant's Virtual VA electronic record.  The VLJ who conducted the Travel Board hearing is now retired.  In an August 2015 letter, the Appellant was informed that the VLJ who conducted his hearing is no longer employed by the Board.  The Appellant was offered the opportunity to testify at another hearing.  The Appellant, however, submitted a statement in response indicating that he did not wish to appear at another hearing and requested that his appeal be considered on the evidence of record.  (See November 2015 facsimile from the Appellant to VA, received and uploaded to his Veteran's Benefits Management System (VBMS) electronic record)). 

In January 2014, the Board, in part, remanded the issues on appeal to the RO for additional development.  The appeal has returned to the Board for further appellate consideration. 

Concerning the Appellant's claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and an adjustment disorder, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) noted that the Board should consider alternative current disorders within the scope of the filed claim.  Id.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here.  The RO has separately denied, and the claim has been certified to the Board, as a claim for service connection for a mental disorder (also claimed as a mood disorder and depression).  In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and an adjustment disorder, as reflected on the title page.  

Regarding his prostate disability, during his March 2013 hearing, the Appellant testified that his prostate claim also incorporated a scrotal disability, and that he had a swollen scrotum.  (Transcript (T.) at pages (pgs.) 7-10).  Thus, in order to accurately reflect this contention, the Board has framed the issue as entitlement to service connection for a prostate/scrotum disability, as reflected on the title page. 

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, anxiety, and an adjustment disorder and a prostate/scrotal disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  The Appellant was noted to have mild bilateral pes planus (without symptoms) at the time of his reserve service with the NCANG in November 1988.

2.  Service treatment records for the Appellant's period of ACDUTRA with the NCANG from October 24, 1989 to March 20, 1990 are absent any complaints, treatment, or diagnosis of pes planus.

3.  The preponderance of the evidence fails to establish that the Appellant's preexisting bilateral pes planus worsened (increased in severity) during his service.

4.  The most probative evidence of record establishes that the Appellant does not currently have a diagnosed medical cardiovascular disability. 


CONCLUSIONS OF LAW

1.  Pre-existing bilateral pes planus was not aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  The criteria to establish service connection for a cardiovascular disorder are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 1132, 1153, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In pre-adjudication letters issued by the RO in June and December 2010, the RO satisfied its duty to notify the Appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Appellant of: information and evidence necessary to substantiate the claims for service connection for bilateral pes planus and cardiovascular disorder; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Appellant was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Appellant with respect to the above-cited claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file and electronic record.  Pursuant to the Board's January 2014 remand directives, VA examined the Appellant in March 2015 to determine the etiology of any currently present bilateral pes planus and cardiovascular disorder.  Copies of the March 2015 VA feet and heart examination reports have been associated with the Appellant's claims file.  The VA examiner reviewed the Appellant's medical history, to include, but not limited to, a notation of pes planus at service entrance and offered a reasoned opinion based on a review of the relevant evidence as to the etiology of his bilateral pes planus and the presence of any current cardiovascular disorder. 

The Court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the March 2013 hearing , the issues were identified, including the evidence needed to substantiate the claims for service connection for bilateral pes planus and cardiovascular disorder and the elements of the claims that had been found to be missing.  There was a discussion of possible evidence that could substantiate the claims. 

The January 2014 remand requested that the AOJ afford the Appellant an examination and opinion.  The March 2015 VA examiner was asked to provide an opinion as to aggravation of the Appellant's preexisting bilateral pes planus during military service and etiology of any currently present cardiovascular disorder.  As noted previously, the March 2015 VA examiner reviewed his medical history, to include, in part, a notation of pes planus at service entrance and offered reasoned opinions as to the etiology of this disability, as well as the presence of any cardiovascular disorder based on a review of the relevant evidence.  As such, there has been substantial compliance with the terms of the Board's January 2014 remand instructions with respect to the claims for service connection for bilateral pes planus and cardiovascular disorder.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II. Legal Analysis

The Appellant seeks service connection for bilateral pes planus and cardiovascular disorder.  After a brief discussion of the laws and regulations pertaining to service connection and ACDUTRA, the Board will analyze each claim separately. 

Service connection is granted if it is shown the claimed disorder is the result of an injury sustained or a disease contracted in the line of duty during active military service or, if a pre-existing condition, for aggravation of the condition during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Active military, naval, or air service not only includes any period of active duty (AD), but also ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury - though not also disease - incurred in or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year. It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

To have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id. 

Thus, to the extent this claimant is alleging that his disorders are the result of disease or injury incurred or aggravated during his time in the National Guard, he must first establish his status as a "Veteran" in connection with that service and then that he was disabled from disease or injury incurred or aggravated in the line of duty during that service, such as while on ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The mere fact that a claimant has established status as a "Veteran" for other periods of service (such as, here, his period of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Establishing entitlement to direct service connection thus generally requires having competent and credible evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Certain disabilities like cardiovascular-renal disease are considered chronic (meaning permanent), per se, and therefore will be presumed to have been incurred in service if they manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, in the service-connection context, the presumption of soundness upon entry into service and the presumptive service connection provisions applicable to active duty do not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).  There equally is no presumption of aggravation for ACDUTRA and INACDUTRA service, only for active duty

For the showing of chronic disease in service, or within the presumptive period, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  However, to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In ultimately determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102.

Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability. In the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

i) Pes Planus

The Appellant seeks service connection for bilateral pes planus.  He contends that he his bilateral pes planus was aggravated due to the physical rigors of training during his reserve service.  (T.) at page (pg.) 13).

The Board will deny the claim because the preponderance of the evidence is against a finding that the Appellant's presxisting pes planus underwent an increase in severity during his period of ACDUTRA.  In essence, and as will be discussed in more detail below, the Appellant's service treatment records do not show a permanent worsening of his pes planus.  The post-service record also does not contain any VA or private treatment records regarding any type of foot complaints or symptomology.  Also, the pain on the lateral aspect of the feet, described by the Appellant during a VA examination in March 2015, was not the type of residual caused by pes planus.  

The Appellant's service treatment records (STRs) for his period of reserve service (Appellant served on ACDUTRA with the NCANG from October 24, 1989 to March 20, 1990) are absent any complaints, treatment, or diagnosis of pes planus.  A November 1988 entrance examination for his reserve service reflects that the Appellant's feet were evaluated as "abnormal."  The examining clinician indicated that the Appellant had mild bilateral pes planus without symptoms.  On an accompanying Report of Medical History, the Appellant denied having had "Foot trouble."  The remaining STRS show treatment for unrelated orthopedic disorders (e.g., low back and left knee pain) and make no mention of his pes planus or complaints related thereto.  (See Appellant's STRs, notably his November 1988 enlistment examination report for the NCANG.)  The Board notes that contemporaneous STRs are likely to reflect accurately the Appellant's physical state, including any symptoms he experienced and severity of the pre-existing pes planus during service, as well as his perception of any worsening of his pes planus during service. 

Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various unrelated orthopedic disorders, it is likely that any complaints, symptoms, or treatment for bilateral pes planus would have been mentioned and/or detected during service if it had been aggravated by the rigors of service, as the appellant has alleged.  As a result, the absence of any in-service complaint, finding, or reference to treatment for bilateral pes planus or related symptoms weighs against finding that the preexisting bilateral pes planus disorder increased in severity during active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).
Also, as noted previously herein, the post-service treatment records are devoid of the Appellant having sought medical treatment for many years after service.  (See, e.g., May 2010 report, prepared by Gaston Urological Associates, reflecting that the Appellant's extremities revealed no edema or cyanosis; there were no clinical findings referable to the Appellant's feet).  At that time, he received treatment for an unrelated genitourinary disability).  Such evidence is particularly credible because the Appellant had an incentive to report accurately his medical history in order to receive proper medical care; therefore, the lay evidence showing that he did not seek treatment for his feet post-service.  

VA examined the Appellant in March 2015 to determine whether any pre-existing foot disability increased in severity beyond natural progression during service.  (See March 2015 VA Flat foot (Pes Planus) Disability Benefits Questionnaire foot examination report)).  After a review of the Appellant's electronic records, the VA examiner noted that the Appellant had been diagnosed with bilateral pes planus during military service, and that he complained of having pain on the lateral aspect of his feet when he walked.  After a physical evaluation of the Appellant's feet, the VA examiner concluded that the Appellant  had flat feet.  According to the VA examiner, the discomfort described by the Appellant, pain on the lateral aspect of his feet, was subjective and not discomfort by individuals with flat feet.  The VA examiner reasoned that flat feet did not usually cause any symptoms, but when they did, the discomfort was usually on the bottom of the foot and inward bowing of the foot with pronation, which was not found on examination of the Appellant.  In essence, there was no evidence of any recurrent symptoms of a pes planus disability on examination. (See March 2015 VA foot examination report).  This opinion is against the claim and is uncontroverted.

For these reasons, the Board finds that a preponderance of the evidence demonstrates that the Appellant's preexisting bilateral pes planus disorder that was noted during his November 1988 enlistment examination into the NCARNG did not increase in severity during his period of ACDUTRA as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting bilateral pes planus disorder is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral pes planus disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.

ii) Cardiovascular Disability

The Appellant seeks service connection for a cardiovascular disability.  He testified that he underwent an electrocardiogram (ECG) and stress test at VA.  The appellant also related that he had a "fainting wall," a condition he described as having anxiety and heart attack-type symptoms but without an actual heart attack.  (T. at pgs. 11-12).  

The Board finds that the preponderance of the evidence of record is against the claim for service connection for a cardiovascular because the appellant was not diagnosed with this medical condition during the appeal period.  Romanowsky, supra. 

The Appellant's service treatment records disclose that in November 1989, he complained of chest pain/congestion, which was attributed by an examining clinician to an upper respiratory infection (URI) and pharyngitis and tonsillitis secondary to URI; strep throat was to be ruled out.  

The post-service evidence includes an October 2011 VA treatment note reflecting that a transthoracic echocardiogram was not performed because the consult had not been authorized by the VA Fee Basis Department.  VA examined the Appellant in March 2015 to determine the etiology of any diagnosed cardiovascular disability.  The March 2015 VA examiner noted that despite the Appellant's reports of having "'fainting wall heart disease" and episodic chest discomfort since military service, there were no medical records, private or VA, to indicate that he currently had a heart condition.  The Board can find no basis to discount the VA examiner's opinion as it appears to have been based on an examination of the appellant and a complete and accurate review of his record.  Furthermore, this is not a question within the competency of a non-medical expert.  Accordingly, the Board, in its capacity as a lay adjudicator, has no competency to question the medical basis for the VA examiner's opinion.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

To the extent the Appellant has asserted continuous cardiovascular disability dating back to his ACDUTRA service, the Board points out that, to establish entitlement to service connection based on continuity of symptomatology, he must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a); Walker, supra Although cardiovascular disease is one such "chronic" disease, it has not been diagnosed.  Therefore, direct service connection based on continuity of symptomatology is not warranted.  In addition, and as noted previously, presumptive service connection for cardiovascular disease is not warranted because those provisions do not apply to periods of ACDUTRA service.  Biggins, supra.  Thus, the Board finds that the preponderance of the evidence of record is against the claim and it is denied. 


ORDER

Service connection for a bilateral foot disability is denied. 

Service connection for a cardiovascular disability is denied.


REMAND

The Board finds it must again remand the claims for service connection for an acquired psychiatric disability, to include PTSD, depression, adjustment disorder, and anxiety and a prostate/scrotum disorder for appropriate medical clarification.  Accordingly, further appellate consideration will be deferred and these issues remanded to the AOJ for action as described in the directives outlined in the indented paragraphs below.


i) Acquired Psychiatric Disability

The Appellant seeks service connection for an acquired psychiatric disability.  He maintains, in part, that he has had anxiety problems ever since he was denied leave during service to visit his ill daughter.  (T. at pg. 5).  He also maintains that he has PTSD as a result of having witnessed the death of two (2) soldiers after a grenade exploded during a training exercise at Fort Sill, Oklahoma.  (See March 2011 VA treatment report, labeled as "CAPRI," received and uploaded to the Appellant's Virtual VA electronic record on December 19,  2011 at pgs. 8-9 and March 2015 Mental DBQ examination report).   

In March 2015, and pursuant to the Board's January 2014 remand directives, VA examined the Appellant to determine the etiology of all diagnosed psychiatric disabilities.  The VA psychologist diagnosed the Appellant with PTSD that was a result of the above-cited reported grenade stressor.  The examiner noted that the stressor was not unrelated to the Appellant's fear of hostile military or terrorist activity.  (See March 2015 VA Mental DBQ examination report at pg. 2).  Despite the RO's request for specific details of the stressful incident surrounding the grenade incident, the Appellant did provide any further information.  Thus, the RO was unable to provide information of the grenade-related stressor for verification to the United States Joint Services Records Research Center (JSRRC).  (See RO's September 2014 letter to the Appellant and May 2015 supplemental statement of the case, enclosed with VA Form 21-0781, Stressor Information).  

In September 2014, the Appellant responded that he had enclosed all remaining information or evidence in support of his claim, and that he did not have any additional information or evidence to provide to VA.  (See September 2014 VCAA Notice Response Form).  Therefore, while the Appellant had been diagnosed with PTSD related to an in-service stressful event (i.e., grenade explosion), it was based on a non-verified stressor.  Notwithstanding the foregoing, the Appellant, as noted by the Board in its January 2014 remand, has been diagnosed with depression, adjustment disorder and anxiety during the appeal period.  (See March  2011 VA treatment report).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The March 2015 VA psychologist, however, did not provide an opinion as to the etiology of these psychiatric diagnoses.  In view of these diagnoses during the appeal period, the Board finds that this claim must be remanded again, to obtain a supplemental opinion from the March 2015 VA psychologist or, in the alternative, to afford the Appellant an examination and to obtain an etiological opinion as to etiology.

ii) Prostate/Scrotum Disability

The Appellant seeks service connection for a prostate/scrotum disability.  As noted in the Introduction, the Appellant testified that his prostate claim also incorporated a scrotal disability, and that he had a swollen scrotum.  

Pursuant to the Board's January 2014 remand directives, VA examined the Appellant in March 2015 to determine the etiology of any currently diagnosed prostate/scrotum disability.  The VA examiner diagnosed the Appellant with chronic epididymitis.  After a physical evaluation of the Appellant the VA examiner opined that it was less likely than not that the Appellant's chronic epididymitis was incurred in or caused by service.  The VA examiner explained that there were no records to indicate that the diagnosed epididymitis had begun during military service.  The VA examiner indicated that there were no records of epididymitis during service or in the "civilian sector."  (See March 2015 Genitourinary DBQ).  

The Board finds the VA examiner's opinion to be of minimal probative value because it is based, in part, on an inaccurate factual premise, namely that there is no record of epididymitis in the "civilian sector."  In contrast, a May 2010 report, prepared by Gaston Urological Associates, reflects that the Appellant received treatment for persistent right epididymitis with chronic epididymal changes.  (See May 2010 report, prepared by Gaston Urological Associates).  In view of this omission by the March 2015 VA examiner, the Board finds that this claim must be remanded again, to obtain a supplemental opinion from the March 2015 VA examiner or, in the alternative, to afford the Appellant an examination and to obtain an etiological opinion as to the etiology of the diagnosed chronic epididymitis.

iii) TDIU

As to the claim for a TDIU, a decision is deferred pending the completion of 
development and final adjudication of the remaining service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Clarification should be requested from the March 2015 VA psychologist as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Appellant's diagnosed acquired psychiatric disability (other than PTSD), diagnosed as depression, adjustment disorder and anxiety had their onset during or are otherwise etiologically related to his period of ACDUTRA.
   
The VA psychologist is hereby advised that for the purposes of the appeal the Appellant has been diagnosed as having depression, adjustment disorder and anxiety, per March 2011 VA treatment report. 
 
If the VA March 2015 VA psychologist is not available, schedule the Appellant for a VA mental disorders examination by a qualified specialist to determine the nature and etiology of his diagnosed acquired psychiatric disabilities (other than PTSD), currently diagnosed as depression, anxiety and adjustment disorder.  The claims folder, as well as the Appellant's VMBS and Virtual VA electronic records, and a copy of this remand must be made available to the examiner. 
   
The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Appellant's acquired psychiatric disabilities (other than PTSD), currently diagnosed as depression, anxiety and adjustment disorder, had their onset during or are otherwise etiologically related to the Appellant's period of ACDUTRA.
   
In offering his or her respective assessment, the March 2015 psychologist, or other examiner, must acknowledge and discuss the Appellant's history of having had anxiety since he was denied leave to visit his ill daughter and  having witnessed two service mates die after a grenade exploded during a training drill at Fort Sill, Oklahoma.
   
All findings, along with a fully articulated medical rationale for each opinion expressed, should be set forth in an examination report.  In addition, the March 2015 VA psychologist, or other examiner, must acknowledge and discuss lay evidence regarding any continuity of psychiatric symptomatology since service discharge. 
   
If the March 2015 psychologist or other examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in his or her report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
 
 2  Clarification should be requested from the examiner who conducted the Appellant's March 2015 genitourinary examination as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Appellant's diagnosed chronic epididymis had onset during or is otherwise etiologically related to his period of ACDUTRA.
 
The March 2015 VA examiner is hereby advised that the Appellant sought treatment for right epididymitis with chronic epididymal changes in May 2010. 
 
If the VA March 2015 VA examiner is not available, schedule the Appellant for a VA male reproductive system examination by a qualified specialist to determine the nature and etiology of his diagnosed chronic epididymitis.  The claims folders, as well as the Appellant's VBMS and Virtual VA electronic records, and a copy of this remand must be made available to the examiner. 
 
The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Appellant's chronic epididymis had its onset during or is otherwise etiologically related to the Appellant's period of ACDUTRA.
 
All findings, along with a fully articulated medical rationale for each opinion expressed, should be set forth in an examination report.  In addition, the March 2015 VA examiner or other examiner must acknowledge and discuss lay evidence regarding any continuity of genitourinary symptomatology since service. 
 
If the March 2015 examiner or other examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in his or her report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
 
3. Readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, and an adjustment disorder, and prostate/scrotum disability, and entitlement to TDIU. 
 
If any benefit sought on appeal is not granted, the Appellant should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


